DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,703,546. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same embodiment of the same invention, including a plurality of axial fins and a rigid body.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the container-engaging lip extending radially inward from the radially inner edge of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes inwardly extending lip (56) is taught to be a “cap-engaging lip” on Spec. page 4, line 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, from which claims 2-14 depend, there is no support in the Specification for a “container-engaging lip”.  Examiner notes this term does not appear in the Specification as originally filed.  Examiner further notes portion (52) is the only portion which appears to engage the container, and is described as “an inner edge”, but it is not clear if these are the same element. 
Regarding claim 8, there is no support for a container-engaging lip extending radially inward from the radially inner edge.  To the best degree the Examiner understands the claimed, the inward extending lip (56) is taught to be a “cap-engaging lip” (page 4, line 11). 

7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, from which claims 2-14 depend, it is not clear how the container-engaging lip is formed “in” the radially inner edge.  Examiner notes the edge would be the element that engages the container, and therefore it is not clear how a lip is formed “in” this surface.  To the best degree the Examiner understands the claimed invention, the lip is the inner edge surface. 
	Further regarding claim 1, it is not clear how the element is “configured to selectively engage the container”.  
	Regarding claim 8, it is not clear how the container-engaging lip extends radially inward from the radially inner edge.  To the best degree the Examiner understands the claimed, the inward extending lip (56) is taught to be a “cap-engaging lip” (page 4, line 11).
	Regarding claim 14, the scope of the claim is indefinite because it seeks to positively claim an element which has been excluded from the scope of the claim as defined by the preamble of claim 1.  Examiner notes the preamble of claim 1 defines a subcombination claim scope, as opposed to a combination claim scope, drawn to the cap protector with the intended use of protecting the cap.  For purposes of this examination, the cap is read to be outside of the scope of claim 14. 
	
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim 1-3, 6-8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0086688 (Tang-Lee).

Regarding claim 1, Tang-Lee teaches a cap protector (1) for protecting a cap on a container (capable of use in the intended manner; see statement below), comprising: 
a plurality of axial fins (3, 9, 10, 46, 50 as described in para. [0031]; para. [0034] notes that any number of segments between two and one hundred can be used) extending radially outwardly from a common center point (center of top wall 1) configured to be positioned on top of the cap, each axial fin of the plurality of axial fins comprising: 
an elongate rigid body extending, in a radial direction relative to the common center point, between a radially inner edge and a radially outer edge, wherein the elongate rigid body extends away from the common center point to a bottom tip (e.g. where 9 and 10 point in Figure 1); and 
a container-engaging lip (believed to be 4, but read as the internal cap thread) formed in the radially inner edge and being configured to selectively engage the container, 
wherein the elongate rigid body has a radial width extending between the radially inner edge and the radially outer edge (measured to include the thread 4), wherein the radial width is greater than a thickness of the elongate rigid body.  

    PNG
    media_image1.png
    582
    755
    media_image1.png
    Greyscale

	Regarding the intended use, Examiner notes that while no cap is taught underneath the asserted cap protector, such is capable of being used in the intended manner (for example, with a very low-profile cap similar to a crown cap) because it teaches all claimed physical structure.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).

	Additionally, see MPEP 2114(II):

II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

Regarding claim 2, for at least one axial fin of the plurality of axial fins, the radially inner edge and the radially outer edge converge at the bottom tip (outer bottom corner i.e. left of where 10 points in Figure 1, is read as the “tip”).  
Regarding claim 3, each axial fin of the plurality of axial fins is movable from a disengaged position to an engaged position, wherein in the engaged position, the container-engaging lip of each axial fin of the plurality of axial fins is configured to engage the container (disengaged position is the non-threaded position, engaged position is the threaded position).  
Regarding claim 6, the plurality of axial fins comprises at least three axial fins radially spaced about the common center point (reference appears to show four; para. [0034] notes that any number of segments between two and one hundred can be used).  
Regarding claim 7, all axial fins of the plurality of axial fins are identical (all fins appear to be of the same construction).
Regarding claim 8, the container-engaging lip extends radially inward from the radially inner edge (threads 4 extend inwardly from the radially inner edge, as seen in the left half of Figure 1 on segment 10).  
Regarding claim 13, the cap protector engages the container (threads 4 engage container threads as seen in Figure 1).  
Regarding claim 14, further comprising the cap, wherein the cap protector is disposed over a top of the cap (Examiner notes the cap is outside of the scope of the claim as limited by the preamble of claim 1, and that the prior art device is capable of use in the intended manner). 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0086688 (Tang-Lee) as applied above under 35 USC 102(a)(1) to claim 1, in view of US 4,742,929 (Desai).
Regarding claim 4, Tang-Lee teaches all limitations substantially as claimed, but fails to teach each axial fin of the plurality of axial fins is elastically deformable between the disengaged position and the engaged position.  However, Examiner asserts that at the very least, the cantilevered design of the segments/fins will provide some degree of elasticity.  
Desai teaches a closure (10) comprising threaded segments (14), and further teaches it is formed of plastic (col. 2, line 49).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the closure of Tang-Lee of plastic, as taught by Desai, motivated by the benefit of an easily molded and lightweight cap.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, elastic return of the axial fin from the disengaged position to the engaged position provides a snap fit onto the container (Examiner notes the performance would be inherent after modification in view of Desai as above with regard to claim 4, because all claimed physical structures and material would be present in the combined prior art).  

Allowable Subject Matter
13.	Claims 9-12 are not rejected under any prior art, but cannot be indicated allowable until the rejections of parent independent claim 1 under 35 USC 112(a) and (b) are resolved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733